                Case 17-10124-KBO               Doc 902         Filed 01/15/19        Page 1 of 13




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:
                                                                  Chapter 11
LSC Wind Down LLC, et al.,1
                                                                  Case No. 17-10124 (KJC)
                        Post-Confirmation Debtors.                (Jointly Administered)

Limited Creditors’ Liquidating Trust,
                                               Plaintiff,
vs.
                                                                  Adv. No. Refer to Summons
Arden Jewelry Mfg. Co.,
                                              Defendant.

    COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§
     547, 548, AND 550 AND TO DISALLOW CLAIMS PURSUANT TO 11 U.S.C. § 502

         The Limited Creditors’ Liquidating Trust (the “Trust” or “Plaintiff”), by and through its

undersigned counsel, files this complaint (the “Complaint”) to avoid and recover transfers against

Arden Jewelry Mfg. Co. (the “Defendant”) and to disallow any claims held by Defendant. In

support of this Complaint, Plaintiff alleges upon information and belief that:

                                               NATURE OF THE CASE

         1.     Plaintiff seeks to avoid and recover from Defendant, or from any other person or

entity for whose benefit the transfers were made, all preferential transfers of property that occurred

during the ninety (90) day period prior to the commencement of the bankruptcy proceedings of

LSC Wind Down LLC and its affiliated debtors (collectively, the “Debtors”)2 pursuant to sections

547 and 550 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). Subject

to proof, Plaintiff also seeks to avoid and recover from Defendant or any other person or entity for


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-identification
number, are: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463), LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165), and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
2
  The “Debtors” are all entities listed in footnote 1.


{BAY:03422124v1}03422098v2}                                 1
               Case 17-10124-KBO          Doc 902      Filed 01/15/19     Page 2 of 13




whose benefit transfers were made pursuant to sections 548 and 550 of the Bankruptcy Code any

transfers that may have been fraudulent conveyances.

        2.       In addition, Plaintiff seeks to disallow, pursuant to sections 502(d) and (j) of the

 Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtors or that has

 been scheduled for Defendant. Plaintiff does not waive but hereby reserves all of its rights and

 the rights of the reorganized Debtors to object to any such claim for any reason, including, but

 not limited to, any reason set forth in sections 502(a) through (j) of the Bankruptcy Code.

                                   JURISDICTION AND VENUE

        3.       This court has subject matter jurisdiction over this adversary proceeding, which

 arises under title 11, arises in, and relates to cases under title 11, in the United States Bankruptcy

 Court for the District of Delaware (the “Court”), captioned In re LSC Wind Down LLC, et al.,

 Case No. 17-10124 (KJC), pursuant to 28 U.S.C. §§ 157 and 1334(b).

        4.       The statutory and legal predicates for the relief sought herein are sections 502, 547,

 548, and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”).

        5.       This adversary proceeding is a “core” proceeding to be heard and determined by

 the Court pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter final orders for matters

 contained herein.

        6.       Venue is proper in the District of Delaware pursuant to 28 U.S.C. § 1409.

        7.       Pursuant to Rule 7008-1 of the Local Rules of Bankruptcy Practice and Procedure

 of the United States Bankruptcy Court for the District of Delaware, Plaintiff consents to this

 Court’s entry of final orders or judgments with regard to any claim in this action if it is later




{BAY:03422124v1}03422098v2}                        2
                Case 17-10124-KBO             Doc 902       Filed 01/15/19        Page 3 of 13




    determined that the Court, absent consent of the parties, cannot enter final orders or judgments

    consistent with Article III of the United States Constitution.

                                   PROCEDURAL BACKGROUND

          8.      On January 17, 2017 (the “Petition Date”), the Debtors each commenced a case by

    filing a voluntary petition for relief in this Court under chapter 11 of the Bankruptcy Code.

          9.      On January 18, 2017, the Court entered an order authorizing the joint administration

    of the chapter 11 cases for procedural purposes pursuant to Bankruptcy Rule 1015(b) [D.I. 56].3

          10.     On December 20, 2017, this Court entered an order confirming the Second Modified

    Joint Chapter 11 Plan of Liquidation of LSC Wind Down, LLC f/k/a Limited Stores Company,

    LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Confirmation

    Order” and “Plan,” respectively). [Plan, D.I. 700; Confirmation Order, D.I. 713].

          11.     The effective date of the Plan (the “Effective Date”) occurred on January 2, 2018.

    [D.I. 740]. In accordance with the Plan and Confirmation Order, the Limited Creditors’

    Liquidating Trust (the “Trust”) was established effective as of the Effective Date of the Plan, and

    the Debtors and the Trustee entered into that certain Liquidating Trust Agreement.4

          12.     Pursuant to paragraph 60 of the Confirmation Order and Section 6.1 of the Plan,

    the Plan Trust Assets, including Third Party Claims which include avoidance actions arising under

    chapter 5 of the Bankruptcy Code, were transferred to the Trust. [D.I. 713].

          13.     Pursuant to Article II of the Plan and Section 3.5.4 of the Disclosure Statement With

    Respect to Modified Joint Chapter 11 Plan of Liquidation of LSC Wind Down, LLC f/k/a Limited



3
  All docket items referenced are from Case No. 17-10124, under which the Debtors’ bankruptcy cases are jointly
administered.
4
  See D.I. 685. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
the Plan, Confirmation Order, and Liquidating Trust Agreement.



{BAY:03422124v1}03422098v2}                             3
                 Case 17-10124-KBO         Doc 902      Filed 01/15/19    Page 4 of 13




    Stores Company, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code

    (the “Disclosure Statement”),5 General Unsecured Claims comprise an impaired class of creditors

    and are not expected to be paid in full.

                                               THE PARTIES

           14.    Pursuant to the Plan, Confirmation Order, and the Liquidating Trust Agreement,

    Plaintiff has the capacity, in its own right and name, to prosecute, collect, compromise, and/or

    settle causes of action under Sections 547, 548 and 550 of the Bankruptcy Code, including this

    avoidance action.

           15.    Upon information and belief, Defendant was, at all relevant times, a vendor or

    creditor that manufactured costume jewelry to or for the Debtors. Upon further information and

    belief, at all relevant times, Defendant’s principal place of business is located at 10 Industrial

    Lane, Johnston, Rhode Island 02919. Plaintiff is informed and believes, and on that basis, alleges

    that Defendant is a corporation residing in and subject to the laws of the State of Rhode Island.

                                     FACTUAL BACKGROUND

           16.    As more fully discussed in the Disclosure Statement, as of the Petition Date, the

    Debtors were a multi-channel retailing company which specialized in the sale of women’s

    clothing. From their beginnings as a single store in the 1960s, the Debtors were able to expand

    over the decades by pioneering vertically integrated specialty retailing, where they controlled

    every element of the process, including design, production, marketing, selling, and customer

    service. At their peak, the Debtors operated approximately 750 brick and mortar retail locations

    in the United States, as well as maintaining an e-commerce channel online.




5
    D.I. 617.



{BAY:03422124v1}03422098v2}                         4
                 Case 17-10124-KBO           Doc 902      Filed 01/15/19      Page 5 of 13




           17.     Prior to the Petition Date, the Debtors, as women’s clothing retailers, maintained

    business relationships with various business entities, through which the Debtors regularly

    purchased, sold, received, and/or delivered goods and services.

           18.     As women’s clothing retailers, the Debtors regularly purchased goods from various

    entities including vendors, creditors, suppliers and distributors. The Debtors also regularly paid

    for services used to facilitate their business.

           19.     The Debtors’ financial difficulties that led to the decision to file the Bankruptcy

    Case are attributable to a combination of factors, all of which placed significant stress on the

    Debtors’ liquidity position in the months leading up to the Petition Date. These factors included,

    among other things, (i) the overall retail shift away from shopping at brick and mortar stores, and

    (ii) increased competition from large “fast fashion” retailers. These trends resulted in the Debtors’

    EBITDA declining approximately 93% from 2015 to 2016, 95% below the Debtors’ projections.6

    As a result of decreased operating performance from these factors, the Debtors were unable to

    comply with various covenants in their debt documents, including their Terms Loan Agreement

    and Prepetition Secured Credit Agreement. This necessitated various amendments to the Term

    Loan Agreement and Prepetition Secured Credit Agreement throughout 2015 and 2016.

    Ultimately, however, the significant strain placed by these events on the Debtors’ liquidity

    necessitated the chapter 11 cases.

           20.     As of the Petition Date, the Debtors utilized a cash management system (the “Cash

    Management System”) for the collection, management, and disbursement of funds in the Debtors’

    business.7 As of the Petition Date, the Cash Management System consisted of several bank


6
 See Disclosure Statement, D.I. 617.
7
  More information on the Debtors’ cash management system can be found in the Debtors' Motion for Entry of an
Interim and Final Order (I) Authorizing Debtors to (A) Continue to Operate Their Cash Management System, (B)



{BAY:03422124v1}03422098v2}                           5
               Case 17-10124-KBO             Doc 902        Filed 01/15/19       Page 6 of 13




 account types, including: concentration, accounts payable, payroll, and depository accounts,

 which were maintained at Bank of America, N.A. (“BofA”), Wells Fargo Bank, N.A. (“Wells

 Fargo”), and Solutran/Lake Region Bank (“Solutran” and, collectively with BofA and Wells

 Fargo, the “Banks”) [See D.I. 7].

        21.      Among these bank accounts, disbursements to vendors of LS Wind Down, LLC

 f/k/a Limited Stores, LLC (“Limited Stores”) were made from the following accounts, both held

 by Limited Stores at Bank of America: an account ending 183 (the “Concentration Account”),

 and an account ending 478 (the “Accounts Payable Account” and, together with the Concentration

 Account, the “Disbursement Accounts”). The Concentration Account funded wires and ACHs,

 while payments by check were made from the Accounts Payable Account.

        22.      Limited Stores drew upon the Disbursement Accounts to pay for its operational

 costs, including payment to its vendors, suppliers, distributors, and other creditors, including

 Defendant.

        23.      During the ninety (90) days before the Petition Date, that is between October 19,

 2016, and January 17, 2017 (the “Preference Period”), Limited Stores continued to operate its

 business affairs, including the transfer of property, either by checks, cashier checks, wire

 transfers, ACH transfers, direct deposits or otherwise to various entities.

        24.      Upon information and belief, during the course of their relationship, Limited Stores

 and Defendant entered into agreements, which are evidenced by invoices, communications and

 other documents (collectively, the “Agreements”). The Agreements concerned and related to the

 goods and/or services provided by Defendant to Limited Stores as described in the “Parties”

 section of this Complaint. The details of each of the Agreements paid for during the Preference


Honor Certain Prepetition Obligations Related Thereto, and (C) Maintain Existing Business Forms, and (II) Granting
Related Relief [D.I. 7].


{BAY:03422124v1}03422098v2}                             6
               Case 17-10124-KBO         Doc 902      Filed 01/15/19     Page 7 of 13




 Period are set forth on the Statement of Account, which is attached hereto and incorporated by

 reference as Exhibit A. Such details include “Invoice Number,” “Invoice Date,” and “Invoice

 Amount.”

        25.      Limited Stores and Defendant conducted business with one another through and

 including the Petition Date pursuant to the Agreements.

        26.      As identified in the Agreements identified on Exhibit A, Limited Stores purchased

 goods and/or services from Defendant.

        27.      Plaintiff has completed an analysis of all readily available information of the

 Debtors and is seeking to avoid all of the transfers of an interest of Limited Stores’ property made

 by Limited Stores to Defendant within the Preference Period.

        28.      Limited Stores made transfer(s) of an interest of the Limited Stores’ property to or

 for the benefit of Defendant during the Preference Period through payments aggregating to an

 amount not less than $14,205.19 (the “Transfer” or “Transfers”). The details of each Transfer are

 set forth on Exhibit A attached hereto and incorporated by reference. Such details include “Check

 Number,” “Check Amount,” “Check Clear Date,” and “Debtor Transferor(s).”

        29.      During the course of this proceeding, Plaintiff may learn (through discovery or

 otherwise) of additional transfers made to Defendant during the Preference Period. It is Plaintiff’s

 intention to avoid and recover all transfers made by the Debtors of an interest of the Debtors in

 property and to or for the benefit of Defendant or any other transferee. Plaintiff reserves its right

 to amend this original Complaint to include: (i) further information regarding the Transfer(s), (ii)

 additional transfers, (iii) modifications of and/or revision to Defendant’s name, (iv) additional

 defendants, and/or (v) additional causes of action authorized by the Plan, if applicable

 (collectively, the “Amendments”), that may become known to Plaintiff at any time during this




{BAY:03422124v1}03422098v2}                       7
               Case 17-10124-KBO          Doc 902      Filed 01/15/19     Page 8 of 13




 adversary proceeding, through formal discovery or otherwise, and for the Amendments to relate

 back to this original Complaint.

                                          CLAIMS FOR RELIEF

                                                COUNT I
                       (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

        30.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.

        31.      As more particularly described on Exhibit A attached hereto and incorporated

 herein, during the Preference Period, Limited Stores made Transfers to or for the benefit of

 Defendant in an aggregate amount not less than $14,205.19.

        32.      Each Transfer was made from one or more of the Disbursement Accounts described

 supra, and constituted transfers of an interest in property of Limited Stores.

        33.      Defendant was a creditor of Limited Stores at the time of each Transfer by virtue

 of supplying the goods and/or services identified in this Complaint and in the Agreements to

 Limited Stores, as more fully set forth on Exhibit A hereto, for which Limited Stores was

 obligated to pay following delivery in accordance with the Agreements. See Exhibit A.

        34.      Each Transfer was to or for the benefit of a creditor within the meaning of 11 U.S.C.

 § 547(b)(1) because each Transfer either reduced or fully satisfied a debt or debts then owed by

 Limited Stores to Defendant. See Exhibit A.

        35.      Each Transfer was made for, or on account of, an antecedent debt or debts owed by

 Limited Stores to Defendant before such Transfers were made, as asserted by Defendant and

 memorialized in the Agreements, each of which constituted a “debt” or “claim” (as those terms

 are defined in the Bankruptcy Code) of Defendant prior to being paid by Limited Stores as set

 forth on Exhibit A hereto.




{BAY:03422124v1}03422098v2}                        8
               Case 17-10124-KBO         Doc 902      Filed 01/15/19    Page 9 of 13




        36.      Each Transfer was made while Limited Stores was insolvent. Plaintiff is entitled to

 the presumption of insolvency for each Transfer made during the Preference Period pursuant to

 11 U.S.C. § 547(f).

        37.      Each Transfer was made during the Preference Period, as set forth on Exhibit A.

        38.      As a result of each Transfer, Defendant received more than Defendant would have

 received if: (i) Limited Stores’ case were under chapter 7 of the Bankruptcy Code; (ii) the

 Transfers had not been made; and (iii) Defendant received payments of its debts under the

 provisions of the Bankruptcy Code. As evidenced by the Debtors’ schedules filed in the

 underlying bankruptcy case as well as the proofs of claim that have been received to date, the

 Debtors’ and Limited Stores’ liabilities exceed their assets to the point that unsecured creditors

 will not receive a full payout of their claims from the Debtors’ bankruptcy estates.

        39.      In accordance with the foregoing, each Transfer is avoidable pursuant to 11 U.S.C.

 § 547(b).

                                         COUNT II
               (Avoidance of Fraudulent Conveyances – 11 U.S.C. § 548(a)(1)(B))

        40.      Plaintiff hereby incorporates all previous allegations as though fully set forth

 herein.

        41.      To the extent one or more of the Transfers identified on Exhibit A was not made

 on account of an antecedent debt, was a prepayment for goods and/or services subsequently

 received, or was incurred by another Debtor but paid for by Limited Stores without a

 corresponding intercompany receivable recorded by the Debtor incurring the debt, Plaintiff pleads

 in the alternative that Limited Stores did not receive reasonably equivalent value in exchange for

 such transfer(s) (the “Potentially Fraudulent Transfers”); and




{BAY:03422124v1}03422098v2}                       9
               Case 17-10124-KBO           Doc 902       Filed 01/15/19   Page 10 of 13




                 A.       Limited Stores was insolvent as of the date of the Transfer(s), or became

                          insolvent as a result of the Transfer(s); or

                 B.       Limited Stores was engaged, or about to engage, in business or a transaction

                          for which any property remaining with Limited Stores or for whose benefit

                          the Transfer(s) was made was an unreasonably small capital; or

                 C.       Limited Stores intended to incur, or believed it would incur, debts beyond

                          its ability to pay upon maturity.

        42.      Based upon the foregoing, the Potentially Fraudulent Transfers are avoidable

pursuant to 11 U.S.C. § 548(a)(1)(B).

                                            COUNT III
                          (Recovery of Avoided Transfers – 11 U.S.C. § 550)

        43.      Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein, to the

extent they are not inconsistent with allegations contained in this Count.

        44.      Plaintiff is entitled to avoid the Transfer(s) pursuant to 11 U.S.C. § 547(b) and/or

any Potentially Fraudulent Transfers pursuant to 11 U.S.C. § 548 (collectively, the “Avoidable

Transfers”).

        45.       Defendant was the initial transferee of the Avoidable Transfer(s) or the immediate

or mediate transferee of such initial transferee or the person for whose benefit the Avoidable

Transfer(s) were made.

        46.      Pursuant to 11 U.S.C.§ 550(a), Plaintiff is entitled to recover from Defendant the

Avoidable Transfer(s), plus interest thereon to the date of payment and the costs of this action.

                                            COUNT IV
                      (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

       47.       Plaintiff incorporates all preceding paragraphs as if fully re-alleged herein.




{BAY:03422124v1}03422098v2}                         10
              Case 17-10124-KBO           Doc 902      Filed 01/15/19   Page 11 of 13




       48.       Defendant is a transferee of transfers avoidable under sections 547 and/or 548 of

the Bankruptcy Code, which property is recoverable under section 550 of the Bankruptcy Code.

       49.       Defendant has not paid the amount of the Avoidable Transfer(s), or turned over

such property, for which Defendant is liable under 11 U.S.C. § 550.

       50.       Pursuant to 11 U.S.C. § 502(d), any and all Claims of Defendant and/or its assignee,

against the Debtors’ chapter 11 estates or Plaintiff must be disallowed until such time as Defendant

pays to Plaintiff an amount equal to the aggregate amount of the Avoidable Transfer(s), plus

interest thereon and costs.

       51.       Pursuant to 11 U.S.C. § 502(j), any and all Claims of Defendant, and/or its assignee,

against the Debtors’ chapter 11 estates or Plaintiff previously allowed by the Debtors or by

Plaintiff, must be reconsidered and disallowed until such time as Defendant pays to Plaintiff an

amount equal to the aggregate amount of the Avoidable Transfer(s).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court grant it the following relief against

Defendant:

             A. On Plaintiff’s First, Second, and Third Claims for Relief, judgment in favor of

                 Plaintiff and against Defendant, avoiding all of the Avoidable Transfers and

                 directing Defendant to return to Plaintiff the amount of the Avoidable Transfers,

                 pursuant to 11 U.S.C. §§ 547(b), 548, and 550(a), plus interest from the date of

                 demand at the maximum legal rate and to the fullest extent allowed by applicable

                 law, together with the costs and expenses of this action including, without

                 limitation, attorneys’ fees;




{BAY:03422124v1}03422098v2}                       11
              Case 17-10124-KBO          Doc 902        Filed 01/15/19   Page 12 of 13




             B. On Plaintiff’s Fourth Claim for Relief, judgment in favor of Plaintiff and against

                 Defendant disallowing any claims held or filed by Defendant against the Plaintiff

                 or the Debtors’ estates until Defendant returns the Avoidable Transfers to Plaintiff

                 pursuant to 11 U.S.C. § 502(d) and (j); and

             C. Granting Plaintiff such other and further relief as this Court may deem just and

                 proper.

Dated: January 15, 2019
                                           BAYARD, P.A.

                                           /s/ Justin R. Alberto
                                           Justin R. Alberto (No. 5126)
                                           Gregory J. Flasser (No. 6154)
                                           600 N. King Street, Suite 400
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 655-5000
                                           Facsimile: (302) 658-6395
                                           Email: jalberto@bayardlaw.com
                                                   gflasser@bayardlaw.com

                                           -and-

                                           ASK LLP

                                           By: /s/ Kara E. Casteel_________
                                           Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                           Kara E. Casteel, Esq., MN SBN 0389115
                                           Anastasia Kazmina, Esq., MN SBN 0398419
                                           ASK LLP
                                           2600 Eagan Woods Drive, Suite 400
                                           St. Paul, MN 55121
                                           Telephone: (651) 289-3854
                                           Fax: (651) 406-9676
                                           Email: akazmina@askllp.com

                                           -and-




{BAY:03422124v1}03422098v2}                        12
              Case 17-10124-KBO   Doc 902      Filed 01/15/19   Page 13 of 13




                                   Edward E. Neiger, Esq.
                                   151 West 46th Street, 4th Fl.
                                   New York, NY 10036
                                   Telephone: (212) 267-7342
                                   Fax: (212) 918-3427

                                   Counsel for the Limited Creditors’
                                   Liquidating Trust




{BAY:03422124v1}03422098v2}               13
